DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
1. Applicant’s arguments filed on 3/2/2022 have been fully considered, but are not found persuasive as set forth below.
2. Claims 21-40 are examined in the instant application.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 21-40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Smith by et al. (US 2008/0213309 A1, published 9/4/2008) in view of Steitz et al. (2000, Int. J. Cancer, Vol. 86, pgs. 89-94).
Regarding claims 21, 22, 29 and 30, Smith et al. teaches using alphavirus replicon particles (ARPs) expressing a cancer antigen for the treatment of cancers such as melanoma in a human (pg. 1 parag. 0005, parag. 0007 and pg. 2 parag. 0013). Smith continues to teach that many protein/glycoprotein tumor-associated antigens have been identified and linked to certain types of cancer, such as TRP-2 which is a known melanoma antigen (pg. 1 parags. 0003, 0005 lines 7-11, pg. 8 parag. 0059 and pg. 15 parag. 0102 lines 6-9).
	Regarding the limitation that there are no other melanoma antigens (or nucleic acid encoding) other than TRP2, Smith teaches “An additional set of animals can be included which receive ARP expressing single known melanoma specific tumor antigens such as TYR, TRP-
2, gp100, MAGE-lor MAGE-3, or a combination of said antigens as comparators to the multi-antigenic approach” (pg. 15, parag. 0102 lines 6-9). Accordingly, Smith teaches that TRP-2 can be used singly with no other melanoma antigens.
	Smith teaches using only TRP2 in their cancer vaccine (pg. 15 parag. 0102 lines 6-9).
	Regarding claims 23-25 and 31-33, Smith teaches that using strain TC-83 (a VEE virus replicon particle) is advantageous since it has a mutation which attenuates the live strain of the virus (pg. 6 parag. 0041 col. 2 lines 12-19).
	Regarding claims 26, 27, 34 and 35, Smith teaches that routes of administration encompass subcutaneous and intramuscular routes (pg. 3 parag. 0017).
	Regarding claims 37-40, Smith teaches that the alphavirus can be in a pharmaceutical formulation that comprises a pharmaceutically acceptable carrier, adjuvant and cytokines (pg. 9 parag. 0065 and parag. 0068). 
	Smith continues to teach that “In the case of cancer patients, the administration of ARPs carrying expressible cancer cell antigenic determinants' coding sequences is advantageously accompanied by chemotherapeutic treatments, especially where chemotherapeutic treatments do not ablate the ability of the immune system to respond to antigens expressed after the administration of immunogenic compositions comprising the ARPs of the present invention." (pg. 3 parag. 0022).
	Regarding claims 28 and 36, Smith teaches that the immunogenic composition can be administered over multiple doses (pg. 10 parag. 0071).

	Smith does not teach:
	(1) using a TRP2 derived in sequence from the same species as the subject, and
(2) enhancing an immune response to melanoma cells, reducing the risk of contracting 
      melanoma or delaying the progression of melanoma.

Regarding a nucleic acid encoding TRP2 for the treatment of melanoma, Steitz et al. teach a method of using either: 
1) gold coated particles comprising cDNA encoding human TRP2, or 
2) an adenovirus encoding either murine or human TRP2 in a B16 melanoma model to study the immunity elicited against B16 melanoma cells (see Abstract and pg. 90 col. 1 parag. 2). 

Steitz teaches that B16 melanoma cells were injected i.v. after immunization (see Fig. 4 figure legend). Specifically, Steitz teaches in Fig. 4A, reproduced below, that pCMV-hTRP2 (gold particle) reduced the number lung metastases vs. pCMV-βgal controls. Further in Fig. 4B, Steitz teaches that recombinant adenoviruses Ad-mTRP2 and Ad-hTRP2 resulted in reductions of lung metastases vs. As-βgal controls (thus a TRP2 derived in sequence from the same species of the subject).   
Regarding the limitation of the TRP2 protein is derived in sequence from the same species as the subject and claim 35, as set forth by Steitz above, Steitz teaches using human TRP2 along with using TRP2 from the same species as the subject and that administering mTRP2 or hTRP2 resulted in a reduction of lung metastases vs. controls (Fig. 4B). Thus it would be obvious to try use an alphvirus encoding hTRP2 in a human subject since Steitz teaches that hTRP had efficacy in eliciting an anti-tumor model against B16 melanoma cells. 
Regarding efficacy of using the same species of TRP-2, Steitz teaches that mTRP-2 was significantly effective in reducing the number of lung metastases formed compared to control following immunization with Ad-mTRP-2 or Ad-hTRP-2 (see Fig. 4B, reproduced below).

    PNG
    media_image1.png
    319
    342
    media_image1.png
    Greyscale

 Thus Steitz clearly demonstrates that TRP-2, either mouse or human, was significantly effective in reducing the risk of contracting melanoma (claim 9) which would also delay the recurrence of a melanoma metastasis (claim 21) through an action of inducing or enhancing an immune response against melanoma.

Thus at the time of filing the ordinary artisan would have found it prima facie obvious to combine the teachings of Smith regarding a method of using recombinant alphavirus particles expressing TRP-2 for the treatment of melanoma with the teachings of Steitz regarding a method of treating melanoma tumors using gold coated cDNA encoding hTRP and recombinant adenoviruses encoding mTRP2 and hTRP2 to arrive at the claimed invention.
One of ordinary skill in the art would have been motivated to make such a combination since Smith teaches that using ARP’s expressing cancer associated antigens is advantageous when combined with chemotherapeutics for the treatment of cancer patients and Steitz teaching that gold coated cDNA encoding hTRP2 and recombinant adenoviruses encoding mTRP2 and hTRP2 were successful in reducing the number of lung metastases in a B16 melanoma tumor mouse model.
There would have been a reasonable expectation of success that ARP’s expressing TPR-2 would be effective for enhancing an immune response to melanoma cells, reducing the risk of contracting melanoma, delaying the progression of melanoma and reducing metastasis of melanoma in a human or animal subject since Steitz teaches that cDNA and recombinant adenoviruses encoding mTRP2 or hTRP2 were effective for the treatment of melanoma in a mouse model of melanoma.
Thus the cited art provides the requisite teachings and motivations to make and use the invention as claimed.
Response to Arguments
Applicant’s Arguments
Applicants argue in amendment that the Office Action asserts that the statement, regarding parag. 102 of Smith, who "teaches" that TRP-2 can be used singly with no other melanoma antigens. This characterization is inaccurate. This statement is in Example 7 which describes animal studies with multi-antigenic ARPs expressing a tumor cDNA library. The statement when viewed in context refers to including such single known tumor antigens in such animal studies as controls or comparators. This statement does not teach the use of TRP-2 antigen (alone, in the absence of other tumor antigens) in a method of enhancing an immune response to melanoma cells (as in claim 21) or in a method of reducing the risk of contracting melanoma in a human or animal subject, reducing the severity or delaying progression of melanoma in a human or animal subject with melanoma, reducing melanoma tumor size, increasing tumor free survival from melanoma in a human or animal subject, reducing or
delaying the recurrence of a melanoma tumor or melanoma metastasis, and/or reducing or preventing metastasis of melanoma in a subject (as in claim 29) or even in an immunogenic composition (as in claim 37). There is no teaching or suggestion in the reference that TRP-2 antigen (alone, in the absence of other melanoma tumor antigens) can be successfully used in such methods or successfully used in such compositions.
Applicant disagrees with the characterization of the teachings of Smith et al. Smith et al. teaches only a multi-antigenic approach to vaccination. Smith et al. does not teach the use of an effective amount of alphavirus replicon particles which direct expression of dopachrome tautomerase (TRP2) protein in the subject, wherein there are no melanoma antigens other than the TRP2 protein and no nucleic acids which direct expression of melanoma antigens other
than the TRP2 protein in the pharmaceutical composition for enhancing or inducing an immune response. Paragraph [0102] of Smith et al. merely states that antigens may be used as comparators to the multi-antigenic approach. Smith et al. does not, as incorrectly alleged in the Office Action, teach using only TRP2 in their cancer vaccine. Smith et al. only teaches using a single known melanoma specific tumor antigen for research and comparison to the multi- antigenic cancer vaccine. Additionally, Smith et al. does not show any comparative data with respect to the single antigens. Nor does Smith et al. provide any specific teaching that TRP2 would be more effective than any of the other single antigens listed or a multi-antigen combination. There is no demonstration in Smith et al. that a single melanoma antigen can be successfully used in methods and compositions as claimed.
Applicant directs the Examiner's attention to Weber et al., Schreurs et al., and Overwijk et al. (all of record), which emphasize immunization with gp75, gp100, and TRP-1, respectively, as providing a view of the state of the art as a whole at the time of Applicant's invention. There was no motivation for one of ordinary skill in the art to select TRP2 alone compared to any other melanoma differentiation antigens for use for melanoma immunization.
With respect to claims 22 and 30 where the methods are applied to humans, Smith et al. does not teach or suggest use of alphavirus vectors expressing TRP2 alone for generating an enhanced immune response in humans, as claimed in claim 22, and does not teach or suggest use of such alphavirus vectors for treating humans as claimed in claim 30. The statement in
the Smith et al. reference at paragraph [0102] can at most be interpreted to apply to the animal studies using mice in research and testing setting and not to humans in therapeutic settings. With respect to suggestions with respect to therapeutic methods, Smith et al. teaches in paragraph [0016] virus replicon particle preparations containing a multiplicity of expressible coding sequences for such therapeutic applications.
With respect to claims 27 and 35, Smith et al. does not teach or suggest administration of ARPs encoding TRP2 that is derived from the same species. Applicant respectfully disagrees. Paragraph [0019] of the reference states that the alphavirus replicon preparation may be derived from a specific patient and administered back to the same patient. Paragraph [0108] of the reference refers to patient-specific ARP vaccines in canine experiments. Each of these instances
discusses autologous vaccination with an alphavirus replicon preparation, described as "a multiplicity of expressible coding sequences derived from the neoplastic cell. ... " See Smith et al. paragraph [0016]. Smith et al. does not teach, or even mention, autologous vaccination with TRP2 alone. Smith et al. only discusses the use of TRP2 alone as a control to be compared to the multiantigen preparation.
The Office Action again referring to paragraph [0102] at page 15 states that Smith teaches using only TRP2 in their cancer vaccine. There is no mention of the use of TRP2 in a cancer vaccine in Smith et al. This paragraph of the reference refers only to use of ARP expressing any of TYR, TRP2, gp100, Mage-1 or MAGE-3 as comparators or controls in research in the development of the multi-antigen preparation.
Steitz et al. is characterized as teaching 'gold coated particle comprising cDNA encoding human TRP2 and adenovirus encoding either murine or human TRP2 in a B16 melanoma model.
Steitz et al. relates to genetic immunization of mice using cDNA encoding human TRP2 or recombinant adenovirus expressing human TRP2 or recombinant adenovirus expressing mouse TRP2. TRP2 is described as an attractive, clinically relevant model antigen for experimental development of melanoma immunotherapy in mice. Steitz et al. makes no specific teaching of
the use of TRP2 with respect to use of any other melanoma antigen. Also Steitz et al. teach adenovirus encoding TRP2 in B16 melanoma model. Steitz et al. teach nothing about the use of alphavirus particles for genetic immunization. Further Steitz et al. state the following with respect to the results of their experiments and more particularly with respect to results with h-TPR2 (xenogeneic) vs. m-TPR2 (autologous).
In only a single experiment, Steitz et al. shows a response to mTRP2 in mice. However, in the same experiment, a greater response to hTRP2 is observed (see Fig. 4B). In fact, in all corresponding experiments, mouse TRP2 (mTRP2) had minimal effect on immunization in mice, compared to human TRP2 (hTRP2). In Fig. 4A, i.p. injection of mice with mTRP2 showed no difference in results than injection with β-galactosidase control. However, injection with hTRP2 yielded a reduction in the number of lung metastases. In Figs. 3A-D, a cellular immune response to mTRP2 was observed in mice that had previously been immunized with hTRP2, but not in mice previously immunized with mTRP2. More importantly, the authors of Steitz et al. in
summarizing their results emphasize the successful use of xenogeneic TRP2 in their model system. They authors make no statement about the successful use of autologous TRP2.
The Office Action alleges that it would have been prima facie obvious to
combine the teachings of Smith et al. with those of Steitz et al. However, the Office Action relies for this rejection in part on the inaccurate characterization of Smith et al. as teaching a method of using alphavirus particles expressing only TRP2 for treatment of melanoma and as teaching use of autologous TRP2. The Office Action also relies on an inaccurate characterization of Steitz et al. which does not consider the reference in its entirety. As emphasized above, Smith et
al. teaches use of alphavirus particles expressing multiple antigens. Steitz et al. teaches use of TRP2 as a model, but does not teach and in fact indicates that there should be no difference in the use of TRP2 or other antigens. Neither Smith et al. nor Steitz et al. teach or suggest any benefit to use of TRP2 antigen in the absence of other tumor antigens.
With respect to claims 27 and 35, Applicant stresses that the entirety of Steitz et al. must be considered for what it teaches or suggests to those of ordinary skill in the art. Applicant submits that when considered as a whole for what it teaches, in particular in view of the quotes noted above, one of ordinary skill in the art would not have been motivated to employ TRP2 that is derived in sequence from the same species as the subject as is claimed in claims. Neither
Smith et al. nor Steitz et al. as a whole teach or suggest successful use of autologous TRP2.
Applicant further submits that the use of the TRP-2 antigen in methods and compositions as claimed resulted in unexpected improvement for generation of an immune response. The Applicant also emphasizes that at the time of the present invention, those of ordinary skill in the art did not expect that the use of TRP-2 alone (in the absence of other melanoma antigens), and particularly where the TRP-2 is derived in sequence from the same species as the subject,
would result in significantly enhanced results for generation of an immune response.
Applicant directs attention to the specification on page 5 and 6 in para [0012], [0013] and [0014], and Figures 2, 3 and 4 where comparisons are made of different VRP preparations; VRP-tyr (tyrosinase), VRP-gp100 and VRP-TRP2 (present invention). Figure 2 was designed to show which of the differentiation antigens worked the best when administered via VRP expression. VRP-TRP2 (present invention) shows significant enhanced activity for tumor free survival
compared to the other VRP tested. A large fraction (30%) of mice treated with VRP-TRP2 were tumor free 80 days after challenge. Tumor free survival with the other tested VRPs was not significantly higher than the control. Figure 3 demonstrates that VRP-TRP2 alone is significantly more effective for tumor free survival compared to a combination of VRP-tyr and VRP-gp100. Thus even the combination of VRP-tyr and VRP-gp100 were unable to achieve the effect
produced by VRP-TRP2 (present invention) alone.
Figures 2 and 3 of the specification shows the enhanced technical effect and efficacy of Alphavirus replicon particles (ARPs) containing only TRP2 compared to ARPs containing other MDAs (gp100 and tyrosinase). The specification shows that VRP-TRP2 works significantly better than VRP-gp100 or VRP-tyrosinase with respect to tumor survival in an in vivo mouse model. VRPTRP2 also is shown to work significantly better than a VRP containing a
combination of gp100 and tyrosinase. A combination of all three MDAs in a VRP does not exhibit increased efficacy over the VRP-TRP2.
Figure 4 provides an additional comparison between VRP-TRP2 and VRP gp100, where VRP-TRP2 is demonstrated to induce CD8+ T cells specific for the 181 epitope and that these CD8+ T cells can recognize B16 cells. While VRPgp100 is also able to activate gp-100 specific CD8+ T cells, these cells are unable to recognize B16 cells. Tumor specific CD8 T cell responses induced by VRP-TRP2 are shown to be significantly higher than those induced by VRPgp100.
Thus, the VRP expressing TRP2 exhibits significantly improved effect in treatment of melanoma compared to other differentiation antigens, such as VRP-tyr and VRP-gp100. Thus, the applicants have demonstrated that VRP expressing TRP2 exhibits significantly improved effect in treatment of melanoma compared to other differentiation antigens exemplified by VRP-tyr and VRPgp100.
The specification also states in para. [0031] on page 10 that VRP-TRP2 shows surprising ability for tumor regression and prolonged survival in mice treated after tumor development and postponed or no tumor development in mice challenged with the B16 melanoma cells after vaccination. Additionally, in para. [0033] on page 11, immunization with VRPs expressing TRP2 was shown to induce a stronger CD8+ T-cell response compared to the response elicited by
VRPs expressing other differentiation antigens.
Applicant has, thus, demonstrated significantly improved results with respect to the use of TRP-2 for immunization against melanoma which would not have been expected by a person having ordinary skill in the art at the time the invention was made. Applicant believes that this enhanced effect for use of VPTRP-2 has first been shown by the experiments in the present application.
Applicant further refers to Avogadri et al., a publication by the inventors of the present application (along with several non-inventor co-workers) after the filing of the present application which summarizes the results presented in the Figures 2 and 3 of the present application. In addition, the reference explains that eliciting immune response against MDAs has been challenging because self-tolerance hampers complete activation of immunity and because tumors can exhibit an array of immune-escape mechanisms that inhibit or prevent full activation of T cells. On page 2 of the reference, column 1, it is stated that "VRP-TRP2 vaccine has a surprisingly potent therapeutic anti-tumor effect." The reference continues to explain that this enhanced efficacy of VRP-TRP2 relies upon its ability to elicit TRP2-specific antibodies. This enhanced ability to elicit antigen-specific antibodies is found to be unique among the MDAs tested. VRP-TRP2 is said to be surprisingly effective in controlling tumor growth compared to the VPRs containing other MDAs. The reference suggests that the enhanced efficacy may
be at least in part due to TRP2 protein's localization and function (page 5, column 1). We again emphasize that there is no teaching or suggestion in the references cited that use of TRP2 in such vaccines would exhibit such enhanced immune activity.
Applicant allows directs attention to Yamana et al.  which states in its Abstract that "Tyrosinaserelated protein-2 (TRP2) is a weak antigen expressed in murine and human melanomas," and that "Induction of antibody (Ab) response and T-cell immunity toward TRP2 with DNA plasmid vaccines has not been efficient to date." This statement supports that the enhanced immune response observed with VPRTRP2 (where TRP2 is the only MDA in the vaccine vector) would have been considered surprising to one of ordinary skill at the time, particularly since enhanced immune response appears to be associated with enhanced ability to
elicit TRP2-specific antibodies.
While TRP2 might have been considered useful in research situations as a comparator or as a model as used in Steitz et al., the teachings of Smith et al. and Steitz et al. do not demonstrate and do not even suggest that alphaviral particles expressing TRP2 will overcome the problems recognized in the art with respect to use of the weak antigen TRP2 for use in therapeutic methods and compositions as claimed. Smith et al. and Steitz et al., when viewed as a whole and in the context of what was understood in the art about TRP2, do not render the claims obvious or obvious to try. In view of the state of the art at the time of the invention, one of ordinary skill in the art without the demonstrates in the specification of this application would have had no reasonable expectation that TRP2 alone in the absence of other antigens could be successfully employed in the methods and compositions as claimed.
Applicant submits that the claimed compositions and methods of the present application produces an unknown and unexpected technical effect/efficacy over the cited prior art references. Applicant further submits that at the time of the invention, there was no reason for a person having ordinary skill in the art to expect there to be any difference in the immune response with respect to use of any of the antigens exemplified by Tyrosine, TRP1, TRP2, gp100, MAGE-1, or MAGE-3. The enhanced immune response observed for use of TRP2 alone in the present application is thus unexpected in view of the cited prior art documents and the state of the art at the time of the invention.
In view of the above, the immunogenic composition comprising alphavirus replicon particles which express dopachrome tautomerase (TRP2) and a pharmaceutically acceptable carrier as claimed in claim 1 have been shown experimentally to exhibit improved results with respect to the use of TRP-2 for immunization against melanoma as compared to compositions disclosed in the prior art. The cited references taken alone or in combination do not teach, suggest or motivate a person having ordinary skill in the art to arrive at the immunogenic compositions and methods as claimed in the present application.
Examiner’s Response
While Applicant’s arguments and evidence have been fully considered, they are not found persuasive. The method of claim 21 has one operable step, administering an effective amount of ARPs (in a pharmaceutical composition) which express TRP2 in a subject, and that this step will enhance an immune response to melanoma cells in the subject. Claim 21 further requires that only the TRP2 antigen be present in the pharmaceutical composition.
In this regard, it is maintained that the art of record teaches the step of administration and the conditions that only TRP2 be present.
As set forth in the rejection above and addressed by Applicant, the teachings of Smith regarding the operable step are found in parag. 102. Both parag. 13 and 102 are reproduced below:
Alphaviral vector delivery systems have been identified as attractive vaccine vectors for a number of reasons including: high expression of heterologous gene sequences, the derivation of non-replicating (alpha)virus replicon particles (ARP) with good safety profiles, an RNA genome which replicates in the cytoplasm of the target cell and negates the chance of genomic integration of the vector, and finally the demonstration that certain alphaviral vectors are intrinsically targeted for replication in dendritic cells and thus can generate strong and comprehensive immune responses to a multitude of vaccine antigens (parag. 13 lines 1-11)

C57BL/6 mice are vaccinated with the B16 library ARP preparation one, two or three times on days 0, 21 and 42. Doses of between 105 -109 i.u. in ARP are administered via a
subcutaneous (sc.) route delivered both rear footpads of the mouse. Control groups of mice receive placebo vaccinations or ARP expressing irrelevant antigens. An additional set of animals can be included which receive ARP expressing single known melanoma specific tumor antigens such as TYR, TRP-2, gp100, MAGE-I or MAGE-3, or a combination of said antigens as comparators to the multi-antigenic approach. (parag. 102, emphasis added).

While it is agreed that Smith is teaching a multi-antigenic approach, Smith also teaches using a single antigen approach, i.e. using only TRP-2. That he is using TRP-2 (single antigen) as a comparison to a multi-antigen approach does not teach away from the claimed invention as set forth in claim 21. Smith teaches that an ARP expressing only TRP-2 can be used in a single antigen approach for the vaccination against melanoma. This is significant, since as Applicant argues, Smith is using only TRP-2 as a comparison vs. a multi-antigen approach against melanoma. Thus, Smith provides some expectation of success that TRP-2 can be used solely as an antigen against melanoma since it will be compared to a multi-antigen approach. Thus Smith teaches the operable step in claim 21 and that only the melanoma antigen TRP2 is present. 
However, while Smith does not explicitly teach that the administered ARP expressing only TRP2 enhances an immune response to melanoma cells one of ordinary skill in the art would find a reasonable expectation of success that a single antigen such as TRP2 would be successful to enhance the immune response to melanoma cells. 
Specifically, Steitz provides a reasonable expectation of success that TRP-2 alone can be used as an antigen against melanoma by teaching (as set forth in the rejection of record) that B16 melanoma cells were injected i.v. after immunization (see Fig. 4 figure legend). Specifically, Steitz teaches in Fig. 4A, reproduced below, that pCMV-hTRP2 (gold particle) reduced the number lung metastases vs. pCMV-βgal controls. Further in Fig. 4B, Steitz teaches that recombinant adenoviruses Ad-mTRP2 and Ad-hTRP2 resulted in reductions of lung metastases vs. Ad-βgal controls.
Again, Smith teaches the operable step and conditions for the pharmaceutical composition and Steitz provides the reasonable expectation of success that TRP2 alone can be successful for enhancing an immune response to melanoma cells in a subject.
Regarding the teachings of Weber et al., Schreurs et al., Overwijk et al., Avogadri et al. and Yamana et al., Applicant’s argument and their teachings are not found persuasive. While Applicant’s evidence teaches the state of the art at the time of filing regarding vaccination against melanoma and the function of TRP2, none of Applicant’s evidence addresses or teaches away from the teachings of Smith that an ARP expressing only TRP2 can be used as a comparison against a multi-antigenic expressing ARP for the vaccination against melanoma cells. 
Regarding unexpected results Applicants argue:
“Applicant submits that the claimed compositions and methods of the present application produces an unknown and unexpected technical effect/efficacy over the cited prior art references. Applicant further submits that at the time of the invention, there was no reason for a person having ordinary skill in the art to expect there to be any difference in the immune response with respect to use of any of the antigens exemplified by Tyrosine, TRP1, TRP2, gp100, MAGE-1, or MAGE-3. The enhanced immune response observed for use of TRP2 alone in the present application is thus unexpected in view of the cited prior art documents and the state of the art at the time of the invention.”. However, this argument and the teachings of the specification are not found persuasive. While the specification may teach an unexpected effect or efficacy related to using TRP2, any unexpected effects and/or efficacy are not recited in the claims. 
The claims are drawn to “enhancing an immune response”, and delivering a pharmaceutical composition comprising an ARP expressing TRP2 will enhance an immune response against melanoma as taught by Smith and Steitz. For unexpected results to be found persuasive, the claims must be commensurate in scope with the unexpected results (see MPEP 716.02(d)) and in this regard, as set forth above and of record, the art clearly motivates the ordinary artisan to enhance an immune response against melanoma cells in a patient using a pharmaceutical composition comprising an ARP expressing on the TRP2 antigen.
Thus for the reasons above and of record, the rejection is maintained. 

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A MONTANARI whose telephone number is (571)272-3108. The examiner can normally be reached M-Tr 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.









Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DAVID A. MONTANARI
Examiner
Art Unit 1632


/PETER PARAS JR/Supervisory Patent Examiner, Art Unit 1632